DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-12 recite the limitations "the tubular section", “the drainage section”, and/or “the lid section” in lines 2 or 3.  There is insufficient antecedent basis for these limitations in the claims. 
Claims 13 and 14 are likewise rejected due to their dependence from claim 12.


Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-7 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mangnall (US 4,853,006).

	With regard to claims 1-3, Mangnall discloses a nozzle for an air trapping device (see the abstract) configured to remove air from a fluid comprising a body (11) having an input opening (at connection to supply pipe 21) configured to receive the fluid and an output opening (outlet holes) configured to distribute the fluid along an edge of the output opening, wherein the edge comprises a control element (an edge with a plurality of holes) configured to reduce surface tension of the fluid, and wherein the body has a funnel shape (including the mounting flange, see Fig. 1) and an input opening is smaller than the output opening (the total opening area of the plurality of holes, see Fig. 1) at Fig. 1, the abstract, and col. 1, line 42 to col. 2, line 18.

	With regard to claims 4-6, Mangnall further discloses a guiding element (supply pipe 21) coupled to the body of the nozzle and configured to guide the fluid distributed along the edge of the output opening in a direction of gravity, wherein the guiding element comprises a tubular element (see Fig, 1) 

	With regard to claims 7, 10 and 11, Mangnall discloses an air trapping device configured to remove air from a fluid comprising a receptacle (vertical tank 10) configured to hold the fluid, the nozzle of claim 1 in the receptacle, wherein the receptacle comprises a lid section (the uppermost portion of tank 10), a drainage section (the lowermost portion of tank 10) comprising a fluid outlet (at the bottom of the tank connected to extraction pumps 28) and a fluid inlet (at 22), and a tubular section (the middle portion of tank 10) interconnecting the lid section with the drainage section, wherein the drainage section is configured as having a funnel (concave) shape and having an opening facing the tubular section and being coupled to the fluid outlet, and wherein the tubular section comprises an annular bulge (formed by the wall of tank 10) at Fig. 1, the abstract, and col. 1, line 42 to col. 2, line 18.

	With regard to claim 12, Mangnall discloses the device being configured to be operated when oriented with the lid section in a direction opposite to the direction of gravity at Fig. 1.

7.	Claims 1-3, 7 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rooker et al. (US 4,755,194).

	With regard to claims 1-3, Rooker et al. discloses a nozzle for an air trapping device (see the abstract) configured to remove air from a fluid comprising a body (50) having an input opening (left of 50) configured to receive the fluid and an output opening (channel 51) configured to distribute the fluid along an edge of the output opening, wherein the edge comprises a control element (an edge with a plurality of holes 52) configured to reduce surface tension of the fluid, and wherein the body has a funnel 

With regard to claims 7, 10 and 11, Rooker et al. discloses an air trapping device configured to remove air from a fluid comprising a receptacle (vertical separator 1) configured to hold the fluid, the nozzle of claim 1 in the receptacle, wherein the receptacle comprises a lid section (the uppermost portion of separator 1), a drainage section (the lowermost portion of separator 1) comprising a fluid outlet (at 4) and a fluid inlet (at 2), and a tubular section (the middle portion of separator 1) interconnecting the lid section with the drainage section, wherein the drainage section is configured as having a funnel (concave) shape and having an opening facing the tubular section and being coupled to the fluid outlet, and wherein the tubular section comprises an annular bulge (formed by the wall of separator 1) at Figs. 1 and 8, the abstract, col. 3, line 47 to col. 4, line 4, and col. 4, lines 60-68
	
With regard to claims 12 and 13, Rooker et al. discloses the device being configured to be operated when oriented with the lid section in a direction opposite to the direction of gravity and the output opening of the nozzle being located in an upper half of the tubular section at Fig. 1.

8.	Claims 1-7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dorsch et al. (US 2007/0068597 A1).

With regard to claims 1-3, Dorsch et al. discloses a nozzle for an air trapping device (see the abstract) configured to remove air from a fluid comprising a body (36) having an input opening (top of 30) configured to receive the fluid and an output opening (44) configured to distribute the fluid along an edge of the output opening, wherein the edge comprises a control element (38) configured to reduce surface tension of the fluid, wherein the body has a funnel shape and an input opening is smaller than the 

With regard to claims 4-6, Dorsch et al. further discloses a guiding element (30) coupled to the body of the nozzle and configured to guide the fluid distributed along the edge of the output opening in a direction of gravity, wherein the guiding element comprises a tubular element (see Fig, 3) coupled to the input opening of the body of the nozzle and is further couplable to a fluid inlet of the air trapping device (via supply pipe 22), and a feeder element (22) comprising a tubular element (see Fig. 1) coupled to the input opening of the body (via 30) and is further couplable to a fluid inlet of the air trapping device at Figs. 1, 3 and 6, the abstract and paragraphs [0014]-[0022].

With regard to claim 7, Dorsch et al. discloses an air trapping device configured to remove air from a fluid comprising a receptacle (tank 10) configured to hold the fluid, the nozzle of claim 1 in the receptacle, wherein the receptacle comprises a lid section (12), a drainage section (the lowermost portion of tank 10) comprising a fluid outlet (connected to pump 16) and a fluid inlet (38), and a tubular section (the middle portion of tank 10) interconnecting the lid section with the drainage section, wherein the device is configured to be operated when oriented with the lid section in a direction opposite to the direction of gravity at Figs. 1, 3 and 6, the abstract and paragraphs [0014]-[0022].

Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 8, 9, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mangnall (US 4,853,006).

With regard to claims 8, 13 and 14, Mangnall appears to suggest the nozzle comprising a guiding element (pipe 21) having a cross-sectional area less than 1/10 of a cross-sectional area of the tubular section and the nozzle (11) being located in the top quarter of the tubular section at Fig. 1. Thus one having ordinary skill in the art would recognize that the components could be provided as claimed without practicing inventive effort.
Furthermore, it would have been obvious to provide the components as claimed in that changing the size or location of a component part without otherwise modifying the operation of the device is merely a choice of design. See MPEP 2144.04(IV)(A) and 2144.04(VI)(C).

	With regard to claim 9, Mangnall does not disclose the drainage section comprising a plurality of openings coupled to the fluid outlet.
	However, one of ordinary skill in the art would have recognized that at least two openings could be provided to provide an opening for each of the two extraction pumps 28 or to provide an additional opening to provide fluid flow even if one of the openings is clogged or otherwise blocked.
	
Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
March 9, 2022